PER CURIAM.
We affirm the final judgment in favor of appellees Haydee and Francisco Ferrer, who were plaintiffs below in a dog bite case. There was sufficient evidence from which the jury could find that appellant landlord knew of the presence of tenant’s dog and its vicious propensities, see Olave v. Howard, 547 So.2d 349, 350 (Fla. 3d DCA 1989), Vasques v. Lopez, 509 So.2d 1241 (Fla. 4th DCA 1987); Anderson v. Walthal, 468 So.2d 291 (Fla. 1st DCA 1985), and the trial court properly overruled landlord’s *728motions for directed verdict and post-trial motions. As to appellant's remaining point, Ms. Ferrer diagrammed the location of the incident on a blackboard at trial and pointed out the location on photographs.
Affirmed.